             Case: 4:21-mj-07084-SPM Doc. #: 1 Filed: 03/04/21 Page: 1 of 1 PageID #: 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                              EASTERN DISTRICT OF MISSOURI

                  United States of America                             )
                               v.                                      )
                    JONATHAN DAVIS                                     )       Case No. 4:21 MJ 7084 SPM
                                                                       )
                                                                       )
                                                                       )      SIGNED AND SUBMITTED TO THE COURT FOR
                                                                       )      FILING BY RELIABLE ELECTRONIC MEANS
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of                        1/23/2021                   in the county of           St. Louis            in the
      Eastern          District of            Missouri             , the defendant(s) violated:

            Code Section                                                         Offense Description
18 U.S.C. Section 1951                           Hobbs Act Robbery




         This criminal complaint is based on these facts:
                                                      SEE ATTACHED AFFIDAVIT




         0 Continued on the attached sheet.                   I state under the penalty ofperjury that the foregoing is true and
                                                              correct.

                                                                                                  Complainant's signature
                                                                                                  Thomas Keener, TFO
                                                                                                    Printed name and title
Sworn to, attested to, or affirmed before me via reliable electronic means pursuant to Federal Rules of
Criminal Procedure 4.1 and 41.

                  03/04/2021
Date:
                                                                                                     Judge's signature

City and state:                         St. Louis, Missouri                    Honorable Shirley Padmore Mensah, U.S. Magistrate Judge
                                                                                                   Printed name and title
